United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-2605
                                  ___________

Angela Denise Wilson,                      *
                                           *
            Appellant,                     *
                                           *   Appeal from the United States
      v.                                   *   District Court for the Eastern
                                           *   District of Arkansas.
John Maples, Warden, McPherson             *
Unit, ADC; Lavonda Dunivon,                *   [UNPUBLISHED]
Sgt., McPherson Unit, ADC; Patricia        *
Roberts, Sgt., McPherson Unit, ADC;        *
Boyd Martin, Lt., McPherson Unit,          *
ADC; Judy Steed, Law Library Clerk,        *
McPherson Unit, ADC; Roger L. Ayers,       *
Disciplinary Hearing Officer,              *
Unit, ADC; Phillip Cargill, Disciplinary   *
Hearing Officer, McPherson Unit,           *
ADC; Kramer Jones, Officer,                *
McPherson Unit, ADC; Virginia Hurst,       *
Corporal, McPherson Unit, ADC; Sara        *
Sallis, Officer, McPherson Unit, ADC;      *
Nancy Sanchez, Corporal, McPherson         *
Unit, ADC; Brandy Wilson, Officer,         *
McPherson Unit, ADC; Stephen               *
Gilbert, Sgt., McPherson Unit, ADC;        *
Scott Hearyman, Disciplinary Hearing       *
Administrator, McPherson Unit, ADC;        *
Gwen Cox, Sgt., McPherson Unit,            *
ADC; Gloria Lloyd, Mental Health           *
Administrator, McPherson Unit, ADC;        *
Michel Epperson, Officer, McPherson        *
Unit, ADC; Daniel Heflin, Sgt.,            *
McPherson Unit, ADC; Aaron                 *
Pearrow, Officer, McPherson Unit,       *
ADC; Ronnie Jackson, Sgt.,              *
McPherson Unit, ADC; Linda Dixon, *
Major, McPherson Unit, ADC; Donna *
Jarrett, Officer, McPherson Unit, ADC; *
Candy Ashby, Disciplinary Hearing       *
Officer, McPherson Unit, ADC;           *
Stephanie Washum, IPO, McPherson        *
Unit, ADC; Megan Merideth, Officer, *
McPherson Unit, ADC; Kevin Pylet,       *
Officer, McPherson Unit, ADC; Dexter *
Payne, Assistant Warden, McPherson *
Unit, ADC; Jeannie Long,                *
Classification Administrator,           *
McPherson Unit, ADC; Jennifer           *
Martin, Program Coordinator,            *
McPherson Unit, ADC; John Dean,         *
SATP Supervisor, McPherson Unit,        *
ADC; Pansy Rucker, Kitchen Captain, *
McPherson Unit, ADC; Loriel Sellars, *
Mental Health Administrator,            *
McPherson Unit, ADC; Todd Ball,         *
Deputy Warden, McPherson Unit,          *
ADC; Matthew Lee, Lt., McPherson        *
Unit, ADC; Judy Doyle, Mental Health, *
McPherson Unit, ADC; Jeffery Deen, *
Captain, McPherson Unit, ADC; Judy *
Taylor, Deputy Warden, McPherson        *
Unit, ADC,                              *
                                   ___________

                           Submitted: March 25, 2011
                              Filed: March 31, 2011
                               ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________


                                      -2-
PER CURIAM.

       Arkansas inmate Angela Wilson appeals the district court’s1 adverse grant of
summary judgment and denial of preliminary injunctive relief in her 42 U.S.C. § 1983
suit against employees of the Arkansas Department of Correction. Having carefully
reviewed the record and considered Wilson’s arguments, we find no basis for reversal.
See CDI Energy Servs., Inc. v. West River Pumps, Inc., 567 F.3d 398, 401-02 (8th
Cir. 2009) (denial of preliminary injunction is reviewed for abuse of discretion);
Freeman v. Ace Tel. Ass’n, 467 F.3d 695, 697 (8th Cir. 2006) (summary judgment is
reviewed de novo). Accordingly, we affirm the district court’s judgment, see 8th Cir.
R. 47B; and we deny Wilson’s motion for appointed appellate counsel.
                       ______________________________




      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -3-